DETAILED ACTION
Elections/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1, 2, 5 and 6, drawn to a method of treating or preventing cachexia comprising administering the compound 1,1’-[1,4-phenylene bis(methylene)-di-1,4,8,11-tetraazacyclotetradecane, and species election of tumor cachexia as the type of cachexia in the reply filed on September 18, 2021, is acknowledged with appreciation.
2.	Group II, claim(s) 3 and 4, drawn to a pharmaceutical composition comprising 1,1’-[1,4-phenylene bis(methylene)-di-1,4,8,11-tetraazacyclotetradecane, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on May 4, 2020, April 19, 2021 and September 18, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Riechelmann et al (American Journal of Hospice and Palliative Medicine 2009), further in view of Davis et al (17th International Congress on Palliative Care, 2008), and Grygier et al (Pharmacological Reports 2013).
	Claim 1 is directed to a method for treating and/or preventing cachexia, comprising administering to a subject in need thereof an effective amount of 1,1'-[1,4-phenvlene bis(methvlene)1-di-1,4,8,11-tetraazacyclotetradecane or a pharmaceutically claim 2). Claims 5 and 6 are directed to a method for treating and/or preventing tumor cachexia, comprising administering an effective amount of a[[the ]]pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises 1,1'-[1,4-phenylene bis(methylene)1-di-1,4,8,11- tetraazacvclo-tetradecane or a pharmaceutically acceptable salt thereof.
	Riechelmann et al teach the administration of mirtazapine for the treatment of cancer-related cachexia: “[w]e performed an open-label single-institution phase II trial of mirtazapine (15-30 mg by mouth [po] every day [qd]), a tetracyclic antidepressant that may lead to weight gain, for 8 weeks in non-depressed patients with cancer-related cachexia/anorexia (CRCA),” please see the abstract.
	As such, Riechelmann et al teach the administration of the antidepressant mirtazapine for the treatment of cachexia, but do not teach wherein the antidepressant is 1,1'-[1,4-phenylene bis(methylene)1-di-1,4,8,11- tetraazacvclotetradecane.
	Yet, Davis et al teach that “contrary to what we anticipated, mirtazapine produced greater toxicity and fewer benefits in advanced cancer patients than those treated for mood disorders.”  
Likewise, Grygier et al disclose that “mirtazapine has no effect on melanoma growth as well as on the immune system activity,” (page 678, left column, first paragraph), while fluoxetine demonstrates potent anticancer activity, “[t]he dramatic inhibition of solid tumor growth by fluoxetine may be explained by the toxic effects of fluoxetine on melanoma cells and/or by its inhibitory effects on proliferative activity of these cells, and by the stimulatory effects of fluoxetine on cell-mediated immunity” (see page 678, left column, last paragraph). Fluoxetine is the 
	Thus, one skilled in the art would be motivated to modify the teaching of Riechelmann et al by substituting the antidepressant fluoxetine for mirtazapine in an improved treatment of cachexia, and would have a reasonable expectation of success when the cachexia is cancer-related. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent anti-depressant) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Riechelmann et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. fluoxetine or 1,1'-[1,4-phenylene bis(methylene)1-di-1,4,8,11- tetraazacvclotetra-decane) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	Thus a prima facie case of obviousness is established.

Claim Objections
8.	Claim 6 is objected to as not being further limiting.  Claim 6 is dependent upon claim 5, which is directed to a method of treating or preventing tumor cachexia; and claim 6 limits wherein the cachexia is tumor cachexia. Appropriate correction is required.
Conclusion


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611